DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  5/16/2022 has been entered.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/16/2022, 5/19/2022 were filed after the mailing date of the corrected notice of allowance on  4/22/2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

Claims 1- 27 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest that, A plasma processing apparatus comprising:  a controller configured to control an impedance of the impedance matching circuit and a reactance of the adjustment reactance, wherein the first electrode is configured to hold a first target, the second electrode is configured to hold a second target, the first electrode faces a space on a side of a substrate as a processing target via the first target, and the second electrode faces the space via the second target, and wherein the adjustment reactance includes capacitance arranged on a path that connects the first electrode and ground, and capacitance arranged on a path that connects the second electrode and the ground.   Hence, claim 1 and depending claims are allowed.
Referring to the claim 5, the closest prior art of record fails to teach or reasonably suggest that,   A plasma processing apparatus comprising: an impedance matching circuit;   an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode;    a controller controls the impedance of the impedance matching circuit such that the impedance matches an impedance when a side of the first electrode and the second electrode is viewed from a side of the first balanced terminal and the second balanced terminal, wherein a magnitude relationship between a voltage of the first electrode and a voltage of the second electrode is capable of being reversed by changing the reactance of the adjustment reactance, and wherein the controller controls the reactance of the adjustment reactance such that a difference between a voltage of the first electrode and a voltage of the second electrode obtains a target difference value. Hence, claim 5 and depending claims are allowed.

Referring to the claim 19, the closest prior art of record fails to teach or reasonably suggest that,  A plasma processing method of processing a substrate in a plasma processing apparatus including an impedance matching circuit,  wherein the first electrode is configured to hold a first target, the second electrode is configured to hold a second target, the first electrode faces a space on a side of a substrate as a processing target via the first target, and the second electrode faces the space via the second target, and wherein the adjustment reactance includes capacitance arranged on a path that connects the first electrode and ground, and capacitance arranged on a path that connects the second electrode and the ground, the method comprising: a matching step of controlling an impedance of the impedance matching circuit such that the impedance matches an impedance when a side of the first electrode and the second electrode is viewed from a side of the first balanced terminal and the second balanced terminal; an adjustment step of adjusting the adjustment reactance to adjust the relationship; and a processing step of processing the substrate after the adjustment step. Hence, claim 19 and depending claims are allowed.

Referring to the claim 22, the closest prior art of record fails to teach or reasonably suggest that,   A plasma processing method of processing a substrate in a plasma processing apparatus including an impedance matching circuit, a processing step of processing the substrate after the adjustment step, wherein a magnitude relationship between a voltage of the first electrode and a voltage of the second electrode is capable of being reversed by changing the reactance of the adjustment reactance, and wherein the adjustment step comprises controlling the reactance of the adjustment reactance such that a difference between a voltage of the first electrode and a voltage of the second electrode obtains a target difference value. Hence, claim 22 and depending claims are allowed.

Referring to the claim 26 , the closest prior art of record fails to teach or reasonably suggest that,  A plasma processing apparatus comprising: an impedance matching circuit; an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode; and a measurement unit configured to measure a voltage of the first electrode and a voltage of the second electrode, wherein the first electrode is configured to hold a first target, the second electrode is configured to hold a second target, the first electrode faces a space on a side of a substrate as a processing target via the first target, and the second electrode faces the space via the second target, wherein the adjustment reactance includes capacitance arranged on a path that connects the first electrode and ground, and capacitance arranged on a path that connects the second electrode and the ground, and wherein a reactance of the adjustment reactance is adjusted based on the voltage of the first electrode and the voltage of the second electrode, which are measured by the measurement unit. Hence, claim 26 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

 Claims 1- 27 are allowed  over prior art.

Prior art:   US patents US 5415757 teaches a balun impedance matching network etc. but fails to teach non obvious matter indicated,   US 5316645 n teaches a plasma processing apparatus with impedance matching network only, US6422172, US657912 teaches plasma processing apparatus with filters only but no balun or controller,  US9245776 teaches a plasma generation unit but no balun and related circuits with two targets and two electrodes.   
US 11315765 teaches an impedance matching circuit; two electrodes but single target and  an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode; a high-frequency power supply configured to supply a high frequency between the first unbalanced terminal and the second unbalanced terminal via the impedance matching circuit; and a controller configured to control an impedance of the impedance matching circuit but fails to teach the Balun and two targets and two electrodes and substrate facing the two targets and all the non-obvious matter indicated at allowable subject matter.  Hence, the application is allowed over prior art due to the non-obvious subject matter which is not possible for an ordinary skill in the art unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/20/2022